DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
it is suggested Claims 1 and 7 be amended to recite (d) a polymer control agent component, as the claims subsequently set forth a composition comprising a plurality of polymer control agents; and
the recitations of “a N-nitrosophenylhydroxylamine containing compound” in Claims 1 and 7 appears to be redundant, as such a compound would be encompassed by the earlier, broader recitations of “an amine-containing compound” in the claims.
Appropriate correction is required.

Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 and 8 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “(c) said free-radical initiator” in Claims 2 and 8.  For the purposes of further examination, this recitation will be interpreted as referring to “(c) said at least one free-radical initiator”.
There is a lack of antecedent basis for “(c) said peroxide initiator” in Claims 3, 4, 9, and 10.  For the purposes of further examination, Claim 3 will be interpreted as depending on Claim 2 and simply setting forth to “said peroxide initiator”.  Claim 4 will be interpreted as simply setting forth to 
The metes and bounds of Claims 5 and 11 are not clearly defined by the phrase “turbidity/particulate matter”.  As written, it is unclear if “turbidity” and “particulate matter” are interchangeable limitations or if both are limitations which must be satisfied to meet the claim.  For the purposes of further examination, the former interpretation has been used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0306076 to Adkins et al. in view of US 5,196,476 to Simroth.
Regarding Claim 1.  Adkins et al. teaches a preformed stabilizer comprising the free-radical polymerization product of:
a macromer that contains reactive unsaturation.  Suitable macromers comprise the reaction product of starter compound having a functionality of 2 to 8 and a hydroxyl number of 20 to 50; from 0.1 to 3% by weight of a hydroxyl-reactive compound that contains reactive unsaturation; and 0 to 30% by weight of a diisocyanate (Paragraphs 0092 – 0093; 102; and 120).  Paragraph 0037 of the PG-PUB of the instant specification teaches the ethylenically unsaturated monomers are prepared with identical ingredients in identical amounts.  The macromers taught by Adkins et al. are then reasonably considered to be ethylenically unsaturated;
one or more ethylenically unsaturated monomers; and
	at least one free radical initiator; 
in the presence of
	at least one polymer control agent.  The polymer control agents can be in pure/fresh form or recovered from the polymer polyol production process, with the amount of crude polymer control agent relative to the total polymer control agent component being from 0 to 100 weight percent (Paragraphs 0092 – 0099 and 0125); and
optionally a diluent (Paragraphs 0100 - 0101).

Regarding Claims 2 - 4.  Adkins et al. teaches the preformed stabilizer of Claim 1 wherein the preferred free radical initiator is tertiary butyl peroxy-2-ethylhexanoate (Paragraphs 0120 – 0121). 
Regarding Claim 5.  Adkins et al. teaches the preformed stabilizer of Claim 1 but is silent regarding the turbidity of the recovered polymer control agent.  However, Adkins et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a recovered In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 6.  Adkins et al. teaches the preformed stabilizer of Claim 1 wherein the polymer control agent component may comprise isopropanol (Paragraphs 0123 – 0124).
Regarding Claim 13.  Adkins et al. teaches a polymer polyol comprising the free radical, in-situ polymerization product of a base polyol; the preformed stabilizer of Claim 1; and at least one ethylenically unsaturated monomer in the presence of a free radical initiator and optionally a chain transfer agent (Paragraphs 0009 – 0017 and 0143).
Regarding Claim 15.  Adkins et al. teaches a polyurethane foam comprising the reaction product of a diisocyanate or polyisocyanate component with an isocyanate-reactive component comprising the polymer polyol of Claim 13 in presence of at least 
Regarding Claim 16.  Adkins et al. teaches a process for the preparation of a polyurethane foam comprising reacting a diisocyanate or polyisocyanate component with an isocyanate-reactive component comprising the polymer polyol of Claim 13 in presence of at least one catalyst, one or more blowing agents, and at least one surfactant (Paragraphs 0004 – 0023  and 0041).

Claims 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0306076 to Adkins et al. in view of US 5,196,476 to Simroth.
Regarding Claim 7.  Adkins et al. teaches a process for the preparation of a preformed stabilizer comprising free-radically polymerizing:
a macromer that contains reactive unsaturation.  Suitable macromers comprise the reaction product of starter compound having a functionality of 2 to 8 and a hydroxyl number of 20 to 50; from 0.1 to 3% by weight of a hydroxyl-reactive compound that contains reactive unsaturation; and 0 to 30% by weight of a diisocyanate (Paragraphs 0092 – 0093; 102; and 120).  Paragraph 0037 of the PG-PUB of the instant specification teaches the ethylenically unsaturated monomers are prepared with identical ingredients in identical amounts.  The macromers taught by Adkins et al. are then reasonably considered to be ethylenically unsaturated;

	at least one free radical initiator; 
in the presence of
	at least one polymer control agent.  The polymer control agents can be in pure/fresh form or recovered from the polymer polyol production process, with the amount of crude polymer control agent relative to the total polymer control agent component being from 0 to 100 weight percent (Paragraphs 0092 – 0099 and 0125); and
optionally a diluent (Paragraphs 0100 - 0101).
Adkins et al. does not expressly teach an inhibitor is added to the crude polymer control agent.  However, Simroth teaches the concept of adding t-butyl catechol in an amount of 25 ppm to a component which is subsequently used in the preparation of a polymer polyol (Column 23, Lines 26 – 30).  Tertiary-butyl catechol is a phenolic-containing compound which is set forth a suitable inhibitor in Table 2 of the instant specification.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to add t-butyl catechol in the amount taught by Simroth to the recovered polymer control agent of Adkins et al.  The motivation would have been that Simroth teaches t-butyl catechol in this amount prevents any polymerization during storage or transfer (Column 23, Lines 28 – 30).  
Regarding Claims 8 - 10.  Adkins et al. teaches the process of Claim 7 wherein the preferred free radical initiator is tertiary butyl peroxy-2-ethylhexanoate (Paragraphs 0120 – 0121). 
Regarding Claim 11.  Adkins et al. teaches the process of Claim 7 but is silent regarding the turbidity of the recovered polymer control agent.  However, Adkins et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a recovered polymer control agent which is essentially free of turbidity, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 12.  Adkins et al. teaches the process of Claim 7 wherein the polymer control agent component may comprise isopropanol (Paragraphs 0123 – 0124).

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to polymer polyols, and precursors thereof, which are prepared with inhibitors.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764